Exhibit 10.24(a)

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of May 10, 1999 by and between VAIL RESORTS, INC.,
a Colorado [sic] corporation ("VRI") and Martha Dugan Rehm (hereinafter referred
to as "Executive").

RECITALS

 1. VRI desires to employ Executive to render services to it for the period and
    upon the terms and conditions provided for in this Agreement; and
 2. Executive wishes to serve in the employ of VRI for its benefit for the
    period and upon the terms and conditions provided for in this Agreement.

COVENANTS

NOW, THEREFORE, the parties hereto agree as follows:

 1.  Employment.
 2.  a. VRI hereby employs Executive to serve as Senior Vice President & General
        Counsel and Secretary of VRI and all of its subsidiaries on the terms
        and conditions set forth herein. In such capacity, Executive shall be
        the chief legal officer of the corporation, responsible for directing
        all legal affairs of VRI and its subsidiaries, including legal and
        regulatory compliance, and have the responsibilities normally associated
        with such position, subject to the supervision and control of the Board
        of Directors (the "Board") and chief executive officer (the "CEO") of
        Vail Resorts, Inc., including supervising and directing in house legal
        staff in various locations, participating in public company governance,
        SEC filings and disclosure, performing traditional duties of corporate
        secretary office, participating in governmental and public agency
        relations, managing litigation and outside counsel, supporting human
        resources on employee issues, managing business law aspects of corporate
        finance, acquisition and major corporate and real estate transactions,
        and discharging such other duties as may be assigned by the CEO or the
        Board.
     b. Executive accepts employment by VRI and agrees that, during the term of
        her employment, she will devote substantially all her time during normal
        business hours and best efforts to the performance of her duties
        hereunder, which duties shall be performed in an efficient and competent
        manner and to the best of her ability. Executive further agrees that,
        during the term of this Agreement, she will not, without the prior
        written consent of the CEO, directly or indirectly engage in any manner
        in any business or other endeavor, either as an owner, employee,
        officer, director, independent contractor, agent, partner, advisor, or
        in any other capacity calling for the rendition of her personal
        services. This restriction will not preclude Executive from having
        passive investments, and devoting reasonable time to the supervision
        thereof (so long as such does not create a conflict of interest or
        interfere with Executive's obligations hereunder), in any business or
        enterprise which is not in competition with any business or enterprise
        of VRI or any of its subsidiaries or affiliates (collectively, the
        "Companies").
 3.  Compensation. For all services rendered by Executive to or on behalf of the
     Companies, VRI shall provide to Executive, subject to any and all
     withholdings and deductions required by law, the following:
 4.  a. Base Salary. Executive shall receive regular compensation at the initial
        rate of $275,000 per year (the "Base Salary"), which Base Salary shall
        be payable in accordance with the normal payroll practices of VRI.
        Executive's Base Salary shall be reviewed annually by the CEO and the
        Board; Executive's initial review shall occur on or before September 30,
        1999. Any increases or decreases in such Base Salary shall be at the
        discretion of the CEO and the Board, and Executive acknowledges that the
        CEO and the Board are not obligated to make any increases. Executive's
        Base Salary shall not be lowered from the initial Base Salary set forth
        above during the term of this Agreement without her written consent.
     b. Bonuses, Stock Options, etc. Executive shall also be considered annually
        for bonuses, and/or stock options based upon her performance in light of
        objectives established by the Board, it being understood that any such
        awards are at the discretion of the CEO and the Board. Without limiting
        the generality of the foregoing, Executive shall be eligible to
        participate in (i) the Long Term Incentive Plan of VRI (the "LTIP"), and
        (ii) any other bonus, incentive, and fringe benefit plans as VRI shall
        make generally available to other employees in senior management
        positions in accordance with the terms of the relevant contracts,
        policies or plans providing such benefits, all on such terms as the
        Board may determine. If any such compensation or benefits are paid or
        made available, it shall be at such time or times as the Board shall
        determine, based upon such factors, if any, as the Board may establish.
        Notwithstanding the above, (w) Executive shall be granted ISO options to
        buy up to 40,000 shares of common stock through the Vail Resorts, Inc.
        1996 Long Term Incentive and Share Award Plan ("1996 Plan") or other
        appropriate plan upon terms as specifically set forth in the Vail
        Resorts, Inc.'s standard stock option agreement, which terms shall
        include vesting over three years (with the first anniversary being May
        10, 2000), term of ten years and an exercise price equal to $18.75, the
        closing market price on May 10, 1999, (y) Executive shall be eligible to
        participate in annual option grant(s) made by the Board, if any, granted
        by the Board in its discretion, at an exercise price equal to the
        closing market price on the day of the grant, if made by the Board, all
        subject to the terms of the applicable stock option agreement.
     c. Insurance. Executive shall also receive, at VRI's expense, health,
        medical, dental, long-term disability and life insurance pursuant to
        such plans as are from time to time adopted by the Board.
     d. Expense Reimbursement; Club Memberships. Executive shall have a travel
        and entertainment budget which is reasonable in light of her position
        and responsibilities and shall be reimbursed for all reasonable
        business-related travel and entertainment expenses incurred by her
        thereunder upon submission of appropriate documentation thereof.
        Executive shall, subject to applicable rules and bylaws in effect from
        time to time, be entitled to the benefits of a membership at the Beaver
        Creek Club (which includes golf at the Beaver Creek Golf Course and
        access to Beano's Cabin and the Hyatt Spa), and, if available, also at
        the Game Creek Club; provided, however, that Executive shall not
        actually be a member of such clubs and in no event shall Executive be
        entitled to any claim or reimbursement of any initiation or similar fee.
        Executive shall be solely responsible for the payment of any and all
        charges incurred as such facilities, excluding only the payment of any
        regular dues, which Executive shall not be obligated to pay, and
        properly reimbursed expenses. In addition, Executive shall, subject to
        the applicable rules and bylaws in effect from time to time, be entitled
        to the benefits of membership at either The Country Club of the Rockies
        or The Club at Cordillera, whichever Executive elects (subject to
        availability); provided, however, that Executive shall not actually be a
        member of such club and in no event shall Executive be entitled to any
        claim of reimbursement of any initiation or similar fee. Further,
        Executive shall be solely responsible for the payment of any and all
        charges incurred at such club, and the payment of one-half of any of the
        regular dues associated with such club, and VRI shall pay the remaining
        one-half of any of the regular dues associated with such club.
     e. Relocation Reimbursement. Executive shall be entitled to receive $20,000
        for unspecified moving and relocation costs, payable upon commencement
        of employment, but reimbursed to VRI in full if Executive submits a
        voluntary resignation prior to September 15, 1999. Also Executive shall
        be entitled to reimbursement for all documented moving and relocation
        expenses, including a tax equivalency payment (i.e., a Gross Up for
        state and federal income taxes). Reimbursement shall be made to
        Executive within 15 days of written request therefor accompanied by
        appropriate documentation of such expenses, and shall include repayment
        of (I) all costs incurred (not income taxes) by Executive in selling
        either of her residences in Colorado (but not both) so long as the sales
        contract relating to such sale is entered into within 12 months of May
        10, 1999, including legal fees, transfer and stamp taxes, brokers'
        commissions, and other customary closing costs, and (II) all costs of
        moving and/or storing Executive's furniture, other possessions and
        automobiles.
     f. Administrative/Miscellaneous. Executive shall have a full time
        secretary/administrative assistant, if deemed necessary by Executive.
        Executive shall have office space on or in close proximity/adjacent to
        ski row where CEO office is located, or other mutually acceptable space.
        Executive shall be entitled to four (4) weeks vacation annually starting
        in fiscal year 1999 (already scheduled week of September 20, 1999).
 5.  Term and Termination.
 6.  a. Term and Renewal. The "Effective Date" of this Agreement shall be May
        10, 1999. Unless terminated earlier, as hereinafter provided, the term
        of this Agreement shall be for the period commencing with the Effective
        Date and continuing through April 30, 2002; provided, however, that
        unless either VRI or Executive gives written notice of non-renewal to
        the other not less than 120 days prior to the then-current scheduled
        expiration date, this Agreement shall thereafter be automatically
        renewed for successive one-year periods.
     b. Termination for Cause. VRI acting through the CEO may terminate this
        Agreement at any time for cause by giving Executive written notice
        specifying the effective date of such termination and the circumstances
        constituting such cause. For purposes of this Agreement, "cause" shall
        mean (i) any conduct involving dishonesty, gross negligence, gross
        mismanagement, the unauthorized disclosure of confidential information
        or trade secrets or a violation of VRI's code of conduct which has a
        material detrimental impact on the reputation, goodwill or business
        position of any of the Companies; (ii) gross obstruction of business
        operations or illegal or disreputable conduct by Executive which
        materially impairs the reputation, goodwill or business position of any
        of the Companies, including acts of unlawful sexual harassment; or (iii)
        any action involving a material breach of the terms of the Agreement,
        including, without limitation after 15 days' written notice and
        opportunity to cure to the Board's satisfaction, material inattention to
        or material neglect of duties. In the event of a termination for cause,
        Executive shall be entitled to receive only her then-current Base Salary
        through the date of such termination and any fully vested stock options
        or shares and other applicable benefits generally available to
        terminated executives at VRI (not to be deemed to include severance
        payments or salary continuation). Further, Executive acknowledges that
        in the event of such a termination for cause, she shall not be entitled
        to receive any LTIP or other bonus for the year of termination.
     c. Termination Without Cause or Non-Renewal. VRI may terminate this
        Agreement at any time without cause, by giving Executive written notice
        specifying the effective date of such termination. In the event of a
        termination without cause, or if VRI gives notice of non-renewal of this
        Agreement as provided in Section 3(a), and provided that Executive
        executes a written release in connection with such termination
        substantially in the form attached hereto as Annex I (the "Release"),
        Executive shall be entitled to receive (i) her then-current Base Salary
        through the date of such termination or non-renewal, (ii) in the event
        that the applicable Board-established performance targets for the year
        are achieved, a pro-rated bonus for the portion of the year in which
        such termination or non-renewal occurs, which pro-rated bonus shall be
        payable in the same form and at the same time as bonus payments are made
        to VRI's senior executives generally, (iii) continuation of her
        then-current Base Salary through the first anniversary of the date of
        termination or non-renewal, and (iv) any fully vested stock options or
        shares. Notwithstanding the foregoing, should VRI and Executive mutually
        agree to waive, in writing, Executive's compliance with the provisions
        of Section 4 hereof within 60 days of such termination or expiration,
        then Executive shall be under an obligation to mitigate damages by
        seeking other employment and the Base Salary continuation shall be
        reduced by compensation received by Executive from other employment or
        self-employment following such waiver.
     d. Termination By Executive For Good Reason. Executive shall be entitled to
        terminate this Agreement at any time for good reason by giving VRI not
        less than ninety (90) days' prior written notice. For purposes of this
        Agreement, "good reason" shall mean (i) VRI shall breach its obligations
        hereunder in any material respect and shall fail to cure such breach
        within 60 days following written notice thereof from Executive, (ii) VRI
        shall decrease Executive's then-current Base Salary and/or (iii) VRI
        shall effect a material diminution in Executive's reporting
        responsibilities, titles, authority, offices or duties as in effect
        immediately prior to such change. In such event, provided that Executive
        has executed the Release, Executive shall be entitled to receive (w) her
        then-current Base Salary through the date of such termination, (x) in
        the event that the applicable Board-established performance targets for
        the year are achieved, a pro-rated bonus for the portion of the year in
        which such termination occurs, which pro-rated bonus shall be payable in
        the same form and at the same time as bonus payments are made to VRI's
        senior executives generally, (y) continuation of her then-current Base
        Salary through the first anniversary date of such termination, and (z)
        any fully vested stock options or shares.
     e. Termination By Executive Without Good Reason. Executive may also
        terminate this Agreement at any time without good reason by giving VRI
        at least sixty (60) days' prior written notice. In such event, provided
        that Executed has executed the Release, Executive shall be entitled to
        receive only her then-current Base Salary through the date of
        termination and any fully vested stock options or shares and other
        applicable benefits generally available to terminated executives at VRI
        (not to be deemed to include severance payments or salary continuation).
        Further, Executive acknowledges that in the event of such a termination
        without good reason, she shall not be entitled to receive any LTIP or
        other bonus for the year of termination.
     f. Termination Due To Disability. In the event that Executive becomes
        permanently disabled (as determined by the CEO and the Board in good
        faith according to applicable law), VRI shall have the right to
        terminate this Agreement upon written notice to Executive; provided,
        however, that in the event that Executive executes the Release,
        Executive shall be entitled to receive (i) her then-current Base Salary
        through the date of such termination, (ii) in the event the applicable
        Board-established performance targets for the year are achieved, a
        pro-rated bonus for the portion of the year in which such termination
        occurs, which pro-rated bonus shall be payable in the same form and at
        the same time as bonus payments are made to VRI's senior executives
        generally, and (iii) continuation of her then-current Base Salary
        through the earlier of (x) the scheduled expiration date of this
        Agreement (but in no event less than 12 months from the date of
        disability) or (y) the date on which her long-term disability insurance
        payments commence. Further, Executive shall be entitled to retain all
        fully vested stock options and shares.
     g. Termination Due To Death. This Agreement shall be deemed automatically
        terminated upon the death of Executive. In such event, provided
        Executive's personal representative executes a release substantially in
        the form of the Release, Executive's personal representative shall be
        entitled to receive (i) the Executive's then-current Base Salary through
        such date of termination, and (ii) in the event that the applicable
        Board-established performance targets for the year are achieved, a
        pro-rated bonus for the portion of the year in which such termination
        occurs, which pro-rated bonus shall be payable in the same form and at
        the same time as bonus payments are made to senior executives generally.
        Further, Executive's personal representative shall be entitled to retain
        any stock options pursuant to the terms of the applicable stock option
        agreement.
     h. Change in Control. In the event that at any time following a change in
        control of VRI (i) this Agreement is terminated by VRI without cause,
        (ii) this Agreement is terminated by Executive for good reason, or (iii)
        VRI gives notice of non-renewal of this Agreement, then in each such
        case, provided that Executive has executed the Release, Executive shall
        be entitled to receive (i) her then current Base Salary through the date
        of such termination or non-renewal, (ii) in the event that the
        applicable Board established performance targets for the year are
        achieved, a pro-rated bonus shall be payable in the same form and at the
        same time as bonus payments are made to senior executives generally,
        (iii) continuation of her then current Base Salary for a period of 18
        months from the date of termination or non-renewal, (iv) any fully
        vested stock options or shares. For purposes of this Agreement "change
        in control" shall mean the acquisition by any person or group of
        affiliated persons (other than Apollo Ski Partners, L.P. and its
        affiliates) of equity securities of VRI or Vail Associates, Inc.
        representing either a majority of the combined ordinary voting power of
        all outstanding voting securities of VRI or Vail Associates, Inc. or a
        majority of the common equity interest in VRI or Vail Associates, Inc.
        In the event of a change in control of VRI, all of Executive's rights
        with respect to her options will vest immediately if (1) she remains
        employed with VRI for at least six months after the change of control
        occurs, or (2) following the change in control, her employment is
        terminated as a result of death, disability, or terminated without
        cause.
     i. Other Benefits. During any period in which Executive is entitled to Base
        Salary continuation following termination or expiration of this
        Agreement under the terms of this Section 3, Executive shall also be
        entitled to continuation of then-current health, dental and other
        insurance benefits for Executive and her dependents at VRI's expense.
        Except as expressly set forth in this Section 3, Executive shall not be
        entitled to receive any compensation or other benefits in connection
        with termination of her employment. Notwithstanding the foregoing, all
        deferred compensation shall be forfeited by Executive in the event of
        termination of employment pursuant to Section 3(b) or Section 3(e) of
        this Agreement.
     j. Payment of Salary Continuation. Payment of Base Salary following
        termination of this Agreement as required by this Section 3 shall be
        made in accordance with VRI's normal payroll practices; provided,
        however, that in the event of a breach by Executive of the provisions of
        Sections 4, 5, 6 or 7 hereof, VRI shall be entitled to cease all such
        payments. No termination of this Agreement shall affect any of the
        rights and obligations of the parties hereto under Sections 4, 5, 6 and
        7, but such rights and obligations shall survive such termination in
        accordance with the terms of such sections.
 7.  Non-Competition. The provisions of this Section 4 shall apply for a period
     of one (1) year beginning with the date of termination of Executive's
     employment with VRI for any reason. During such period, Executive will not,
     without the prior written consent of the CEO, directly or indirectly,
     become associated, either as owner, employee, officer, director,
     independent contractor, agent, partner, advisor or in any other capacity
     calling for the rendition of personal services, with any individual,
     partnership, corporation, or other organization in the states of Colorado,
     Nevada, Idaho, California or Utah whose business or enterprise is alpine or
     nordic ski area operation; provided, however, that the foregoing shall not
     preclude Executive from having passive investments in less than five
     percent (5%) of the outstanding capital stock of a competitive corporation
     which is listed on a national securities exchange or regularly traded in
     the over-the-counter market or which have been approved in writing by the
     CEO. If, for any reason, any portion of this covenant shall be held to be
     unenforceable it shall be deemed to be reformed so that it is enforceable
     to the maximum extent permitted by law.

 8.  Further, Executive covenants and agrees that, during her employment by VRI
     and for the period of one year thereafter, Executive will not solicit for
     another business or enterprise any person who is a managerial or higher
     level employee of Vail Resorts, Inc. or any of its subsidiaries at the time
     of Executive's termination.

 9.  Document Return; Resignations. Upon termination of Executive's employment
     with VRI for any reason, Executive agrees that she shall promptly surrender
     to VRI all letters, papers, documents, instruments, records, books,
     products, and any other materials owned by any of the Companies or used by
     Executive in the performance of her duties under this Agreement.
     Additionally, upon termination of Executive's employment with VRI for any
     reason, Executive agrees to immediately resign from, and execute
     appropriate resignation letters relating to, all officer, director,
     management or board positions she may have by reason of her employment or
     involvement with VRI, specifically including but not limited to the Board,
     the boards of any companies and any other boards, districts, homeowner
     and/or industry associations in which Executive serves at the direction of
     VRI (collectively the "Associations").
 10. Confidentiality. During the term of this Agreement, and at all times
     following the termination of Executive's employment with VRI for any
     reason, Executive shall not disclose, directly or indirectly, to any
     person, firm or entity, or any officer, director, stockholder, partner,
     associate, employee, agent or representative thereof, any confidential
     information or trade secrets of any of the Companies or the Associations.
 11. Non-Disparagement. For a period of five (5) years following the termination
     of Executive's employment with VRI for any reason, Executive agrees that
     she shall not make any statements disparaging of any of the Companies, the
     Board, and the officers, directors, stockholders, or employees of any of
     the Companies or the Associations. VRI shall similarly not disparage
     Executive following such termination, it being understood that, subject to
     the terms of this Section 7, VRI and Executive, as appropriate, may respond
     truthfully to inquiries from prospective employers of Executive, or as may
     be required by any governmental or judicial body acting in their official
     capacity.
 12. Injunctive Relief. The parties acknowledge that the remedy at law for any
     violation or threatened violation of Sections 4, 5, 6, 7 and/or 9 of this
     Agreement may be inadequate and that, accordingly, either party shall be
     entitled to injunctive relief in the event of such a violation or
     threatened violation without being required to post bond or other surety.
     The above stated remedies shall be in addition to, and not in limitation
     of, any other rights or remedies to which either party is or may be
     entitled at law, in equity, or under this Agreement.
 13. Non-Assignability. It is understood that this Agreement has been entered
     into personally by the parties. Neither party shall have the right to
     assign, transfer, encumber or dispose of any duties, rights or payments due
     hereunder, which duties, rights and payments with respect hereto are
     expressly declared to be non-assignable and non-transferable, being based
     upon the personal services of Executive, and any attempted assignment or
     transfer shall be null and void and without binding effect on either party;
     provided, however, that VRI may assign this Agreement to any affiliate or
     successor corporation which then shall be bound by this Agreement.
 14. Complete Agreement. This Agreement constitutes the full understanding and
     entire employment agreement of the parties, and supersedes and is in lieu
     of any and all other understandings or agreements between VRI and
     Executive. Nothing herein is intended to limit any rights or duties
     Executive has under the terms of any applicable stock option, incentive or
     other similar agreements.
 15. Arbitration. Other than the parties' right to seek injunctive relief in
     accordance with Section 8 of this Agreement, any controversy or claim
     arising out of or in relation to this Agreement or any breach thereof shall
     be resolved by final and binding arbitration, in accordance with the rules
     for contractual disputes, by the Judicial Arbiter Group ("JAG"), Denver,
     Colorado, and judgment on the award rendered may be entered in any court
     having jurisdiction. In the event that any controversy or claim is
     submitted for arbitration hereunder relating to the failure or refusal by
     VRI or Executive to perform in full all of its obligations hereunder, VRI
     or Executive, as applicable, shall have the burden of proof (as to both
     production of evidence and persuasion) with respect to the justification
     for such failure or refusal. The arbitrator(s) shall award the prevailing
     party its reasonable attorneys' fees and costs. The arbitrator(s) shall not
     have the power to direct equitable relief.
 16. Amendments. Any amendment to this Agreement shall be made only in writing
     and signed by each of the parties hereto.
 17. Governing Law. The internal laws of the State of Colorado shall govern the
     construction and enforcement of this Agreement.
 18. Notices. Any notice required or authorized hereunder shall be deemed
     delivered with deposited, postage prepaid, in the United States mail,
     certified, with return receipt requested, addressed to the parties as
     follows:

Martha Dugan Rehm

P.O. Box 901

Minturn, Colorado 81645

Vail Associates, Inc.

P.O. Box 7

Vail, Colorado 81658

Attn: Chief Executive Officer

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

EMPLOYER:

VAIL RESORTS, INC.

 

 

By: ___________/s/___________________

Its Chief Executive Officer

 

 

EXECUTIVE:

 

 

_______________/s/_________________

Martha Dugan Rehm

MUTUAL RELEASE

This mutual release (this "Release") is entered into as of this __________ day
of __________________________, ________ (the "Release Date") by Martha Dugan
Rehm ("Employee"), on the one hand and Vail Resorts, Inc. ("VRI") on the other
hand.

 1. Reference is hereby made to the employment agreement dated May 10, 1999 (the
    "Employment Agreement") by the parties hereto setting forth the agreements
    among the parties regarding the termination of the employment relationship
    between Employee and VRI. Capitalized terms used but not defined herein have
    the meanings ascribed to them in the Employment Agreement.
 2. Employee, for herself, her spouse, heirs, executors, administrators,
    successors, and assigns, hereby releases and discharges VRI and its
    respective direct and indirect parents and subsidiaries, and other
    affiliated companies, and each of their respective past and present
    officers, directors, agents and employees, from any and all actions, causes
    of action, claims, demands, grievances, and complaints, known and unknown,
    which Employee or her spouse, heirs, executors, administrators, successors,
    or assigns ever had or may have at any time through the Release Date.
    Employee acknowledges and agrees that this Release is intended to and does
    cover, but is not limited to, (i) any claim of employment discrimination of
    any kind whether based on a federal, state, or local statute or court
    decision, including the Age Discrimination in Employment Act with
    appropriate notice and rescission periods observed; (ii) any claim, whether
    statutory, common law, or otherwise, arising out of the terms or conditions
    of Employee's employment at VRI and/or Employee's separation from VRI
    including, but not limited to, any claims in the nature of tort or contract
    claims, wrongful discharge, promissory estoppel, intentional or negligence
    infliction of emotional distress, and/or breach of covenant of good faith
    and fair dealing; enumeration of specific rights, claims, and causes of
    action being released shall not be construed to limit the general scope of
    this Release. It is the intent of the parties that by this Release Employee
    is giving up all rights, claim and causes of action occurring prior to the
    Release Date, whether or not any damage or injury therefrom has yet
    occurred. Employee accepts the risk of loss with respect to both
    undiscovered claim and with respect to claims for any harm hereafter
    suffered arising out of conduct, statements, performance or decisions
    occurring before the Release date.
 3. VRI hereby releases and discharges Employee, her spouse, heirs, executors,
    administrators, successors, and assigns, from any and all actions, causes of
    actions, claims, demands, grievances and complaints, known or unknown, which
    VRI ever had or may have at any time through the Release Date. VRI
    acknowledges and agrees that this Release is intended to and does cover, but
    is not limited to, (i) any claim, whether statutory, common law, or
    otherwise, arising out of the terms or conditions of Employee's employment
    at VRI and/or Employee's separation from VRI, and (ii) any claim for
    attorneys' fees, costs, disbursements, or other like expenses. The
    enumeration of specific rights, claims, and causes of action being released
    shall not be construed to limit the general scope of this Release. It is the
    intent of the parties that by this Release VRI is giving up all of its
    respective rights, claims, and causes of action occurring prior to the
    Release Date, whether or not any damage or injury therefrom has yet
    occurred. VRI accepts the risk of loss with respect to both undiscovered
    claims and with respect to claims for any hard hereafter suffered arising
    out of conduct, statements, performance or decisions occurring before the
    Release Date.
 4. This Release shall in no event (i) apply to any claim by either Employee or
    VRI arising from any breach by the other party of its obligations under the
    Employment Agreement occurring on or after the Release Date, (ii) waive
    Employee's claim with respect to compensation or benefits earned or accrued
    prior to the Release Date to the extent such claim survives termination of
    Employee's employment under the terms of the Employment Agreement, or (iii)
    waive Employee's right to indemnification under the bylaws of the Company.
 5. This Mutual Release shall be effective as of the Release Date and only if
    executed by both parties.

 

IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.

 

VAIL RESORTS, INC.

 

 

______________________________ By: ________________________________

Martha Dugan Rehm

Date: __________________________ Date: _______________________________